Citation Nr: 1314165	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-34 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine (except for a period of temporary total evaluation (TTE) from December 6, 2007 to March 31, 2008).  

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In November 2011 the Veteran and his wife testified before the undersigned during a Board hearing at the RO.  A transcript of the hearing has been associated with the claims file.  Subsequently, the Board remanded this matter for additional development in a February 2012 decision.  

The Board notes that in an October 2010 rating decision, a temporary total evaluation (TTE) was granted from December 6, 2007 through March 31, 2008, for lumbar spine surgery requiring convalescence.  The 20 percent disability rating resumed on April 1, 2008.  As the TTE covers the period from December 6, 2007 to March 31, 2008, the Veteran actually is requesting a rating in excess of 20 percent for the period from a year before his claim for a higher rating was received on March 29, 2007 to December 5, 2007, and then for the period after the TTE expired, or from April 1, 2008 to the present.  Therefore, the issue on the title page has been recharacterized to reflect this development.  See 38 C.F.R. § 4.30 (2012).  

According to a February 2013 Report of Contact found in the claims file, the issues of entitlement to service connection for a right total hip replacement as secondary to service-connected degenerative joint disease of the lumbar spine, higher ratings for each service-connected knee, and whether new and material evidence has been received to reopen a claim for service connection for right upper extremity C-8 radiculopathy (originally claimed as a right hand disorder secondary to degenerative joint disease of the lumbar spine) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's degenerative joint disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months.  

2.  The Veteran is service-connected for degenerative joint disease of the lumbar spine with a 20 percent disability rating; for tachycardia with a 10 percent disability rating; for duodenal ulcer with a 10 percent disability rating; for a right postoperative inguinal hernia with a noncompensable disability rating; for chondromalacia of the right knee with a 10 percent disability rating; and for chondromalacia of the left knee with a 10 percent disability rating.  His combined evaluation totals 50 percent.  

3.  The evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine (except for a period of temporary total evaluation (TTE) from December 6, 2007 to March 31, 2008) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2012).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2007, July 2008, September 2009, October 2009, and June 2012.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, these claims were reviewed in a supplemental statement of the case issued in February 2013.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in May 2007, July 2008, September 2009, October 2009, and June 2012.  

As the Board is awarding the Veteran a full grant of the benefit being sought for a TDIU, any errors VA made with respect to VCAA notice for that claim are considered non-prejudicial.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the July 2008 VCAA letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the veteran's employment.  However, the July 2008 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the United States Court of Appeals for the Federal Circuit vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran received such notice.  

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained VA treatment records which appear either in the claims file or in the Veteran's eFolder.  The Veteran and his representative have submitted multiple written statements discussing his contentions and the Veteran and his spouse testified at a hearing in front of the undersigned.  While the Veteran at his hearing identified possible outstanding pertinent private evidence related to his claims, he failed to respond to the RO's June 2012 duty-to-assist letter and did not provide recent signed releases to obtain medical records since 2007 from all private sources of treatment for his low back.  Absent the provision of necessary information by the Veteran in the development of his own claims, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board must base it decision on the evidence of record.  

Additionally, in November 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2011 hearing, the undersigned Veterans Law Judge identified the issue then on appeal as entitlement to a higher rating for degenerative joint disease of the spine.  Information was also solicited regarding this claim for benefits and the need to show evidence of increased severity of his service-connected lumbar disability as well as the Veteran's complaint of unemployability, which was raised at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate both the increased rating claim for the back disability and the claim for a TDIU which the Board identified as an appellate issue in its February 2012 remand.  The Veteran and his wife, through their testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  His testimony, for example, triggered the Board's remand for a new VA examination to assign current symptomatology of the lumbar spine and to provide a medical opinion on employability.  Therefore, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate these claims based on the current record.  

The Board finds that the duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations concerning his higher rating claim and his claim for individual unemployability.  The Board finds that the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Factual Background and Analysis

Historically, service connection was granted for degenerative joint disease of the lumbar spine in a December 1966 rating decision.  An initial noncompensable or zero percent rating was awarded, effective April 1, 1966.  This rating was increased to 20 percent, effective February 5, 1979, in an April 1980 rating decision.  In March 2007, the Veteran filed his current request for an increase essentially contending that he was entitled to a higher rating.  As noted in the Introduction above, the RO granted a temporary total evaluation (TTE) in an October 2010 rating decision that was awarded from December 6, 2007 through March 31, 2008, for lumbar spine surgery requiring convalescence.  The 20 percent disability rating resumed on April 1, 2008.  As the TTE covers the period from December 6, 2007 to March 31, 2008, in this appeal the Veteran actually is requesting a rating in excess of 20 percent for the period from a year before his claim for a higher rating was received on March 29, 2007 to December 5, 2007, and then for the period after the TTE expired, or from April 1, 2008 to the present.  See 38 C.F.R. § 4.30 (2012).  

Since the October 2010 rating decision which granted the TTE, the Veteran's lumbar spine disability has been rated pursuant to Diagnostic Code 5003-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5003 is for rating degenerative arthritis.  Diagnostic Code 5003 in turn requires rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If a noncompensable rating is the result, then Diagnostic Code 5003 provides other rules not at issue in this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5242 is for rating degenerative arthritis of the spine.  The regulations used to evaluate diseases and injuries of the spine have changed over time with the most recent changes effective on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2004).  Disabilities of the cervical and thoracolumbar spine, including degenerative arthritis of the lumbar spine, are evaluated under the provisions of the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Note (5) defined unfavorable ankylosis as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under current regulations intervertebral disc syndrome (IVDS) can be evaluated under either the Rating Formula for Rating IVDS Based on Incapacitating Episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher evaluation.  Under the IVDS rating formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent rating can be assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) after the Diagnostic Code explains that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

A July 2006 private MRI scan of the lumbar spine showed extensive degenerative changes, spinal stenosis posterior to L3/4, enlarged facets, ligamentous hypertrophy, and broad-based disc protrusion in conjunction with bilateral foraminal stenosis.  

The Veteran underwent a VA examination in June 2007.  The Veteran denied any new or recent overt injury or trauma to the back.  He reported undergoing a lumbar fusion in 2004 and now reported constant non-radiating low back pain associated with motion.  He denied flare-ups.  The Veteran said that he had been using a cane regularly for the past two years and had a walker that he used when he walked more than 100 yards.  He told the examiner that he could not lift or carry anything more than 5 pounds.  He said that he was unable to walk more than 100 yards without the use of a walker.  He denied any prescribed bed rest over the last 12 months.  

On examination, the spine was without deformity, tenderness or spasms.  There was pain on motion with forward flexion to 60 degrees and extension to 20 degrees.  Bilateral lateral rotation was to 35 degrees.  On repetitive range of motion, there was no redness, warmth, edema or deformity.  The VA examiner noted that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  A lumbar spine X-ray study showed a compression fracture of L2, likely old with findings consistent with L2 vertebroplasty; degenerative changes of L2-3, L4-5, and L5-S1 discs and degenerative changes of the lumbar facet joints; osseous fusion of the sacroiliac joints bilaterally seen with ankylosing spondylitis; and moderate lumbar scoliosis.  It was noted that the X-ray study confirmed the service-connected disability of degenerative joint disease of the lumbosacral spine.  

Private medical records dated up to December 2007 and associated with the claims file from the following physicians, Dr. C.W.K., Dr. A.N., and Dr. D.N., revealed regular treatment for back pain, lumbar epidural steroid injections, radio frequency lumbar facets, and diagnoses of lumbago and degenerative lumbar disc disease, but no range of motion findings.  An April 2007 record from Dr. C.W.K. noted no true upper or lower extremity radicular component.  A December 6, 2007 private medical record explained the surgical procedure for the decompression and fusion of the bilateral L4 and L5 levels which led to the TTE of 100 percent noted above.  

An October 2008 private MRI scan of the lumbar spine showed osteopenia with old compression fracture noted at L2; status post posterior fusion of L4/L5; and spinal stenosis at L3/L4, L4/L5, and probably L5/S1.  

In his signed November 2009 VA Form 9, Substantive Appeal the Veteran stated that he could barely walk and that he hurt all the time.  

A February 2010 private CT scan and myelogram of the lumbar spine showed stenosis of the spinal canal at the L3-4 level, status post fusion at the L4-5 level, and prominent degenerative changes.  

A March 2010 VA medical record noted that the Veteran complained of low back pains and was under the care of a private physician for pain management.  

The Veteran underwent a VA examination in March 2010.  It was noted that the Veteran was prescribed bed rest eight days before for severe low back pain.  He was said to be unable to stand up and lie flat in bed.  He was admitted overnight to a private hospital and treated with pain medication injection and discharged the following day improved.  It also was noted that he was able to do activities of daily living, but with difficulty using the right hand.  Lumbar spine surgery was noted in 2004 (L2 Kyphoplasty) and December 2007 (L4-5 decompression and fusion).  Pain was not completely resolved after the 2007 surgery and was still constant at 6 out of 10 on the pain scale.  This increased to 8 out of 10 when the Veteran moved around more frequently.  He denied flare-ups until recently when he had severe low back pain at 10 out of 10 with an inability to stand and lie flat in bed after which he was admitted to the hospital.  During the past 12 months the Veteran used a cane and took Lyrica and Endocet.  One injection was also noted.  

Active range of motion of the thoracolumbar spine was measured as follows: flexion to 60 degrees, extension to 15 degrees, and bilateral lateral bending and bilateral lateral rotation were each to 20 degrees.  A lumbar spine X-ray study showed osteopenia and old L2 vertebra compression fracture with vertebroplasty.  There was no significant interval change.  Interval post operative changes were seen with metal fixation at L4-L5.  Interval degenerative changes were also seen of the L3-L4 disc.  Diagnosis was degenerative disc disease of the lumbosacral spine with mild functional limitation.  

An April 2011 history and physical at VA noted no significant change in the Veteran's health and that he complained of chronic low back pains.  

During his November 2011 Board hearing, the Veteran testified that his back pain depended on what he tried to do.  During the hearing he was sitting down and comfortable, so he estimated his pain level at 5, whereas when he got up in the morning it was a 10.  See hearing transcript at pp. 3-4.  He also testified to sciatica or radiculopathy in his legs, reaching as far as the knees but not the toes, for the past two years, but said that he never mentioned this to his doctor.  Id. at pp. 4-5, 16.  His wife also testified that the Veteran had two back surgeries over the years, that he had been using the "pushcart" walker for at least five years, and that his shower was made up for handicap access.  Id. at pp. 6-9.  She also denied that he had ever been confined to bed because of his back but said that he slept in a sort of lounge chair and sat upright all night because he could not sleep on his back.  Id. at pp. 9-10.  She said about once a month the Veteran is incapacitated and has to stay in his recliner.  Id. at p. 14.  The Veteran's wife also testified that the Veteran was no longer on pain medication for his back pain, but that he took medication for muscle spasm.  Id. at pp. 12-14.  

An April 2012 history and physical record at VA indicated that the Veteran suffered back pain after taking a stress test the month before.  It was noted that he was in no acute distress, but walked with a cane and with a stooped posture.  Assessment indicated chronic back and neck pains.  

In a July 2012 signed statement, the Veteran stated that he could not stand up, that he used a walker, and that he had four surgeries on his spine (in 2004, 2006, 2007, and 2010).  

The Veteran underwent a VA spine examination in January 2013.  He reported no benefit from his last spine surgery and complained of constant back pain.  He said that the pain radiated to the left knee and that he had spinal injections after the last operation with no relief.  He reported using a Lidoderm patch at night which he said helped some.  He said that the back pain was worse with walking any distance and that he could not lie flat on his back due to pain.  He denied that flare-ups impacted the function of his thoracolumbar spine.  

On examination, range of motion measured as follows: forward flexion to 60 degrees; extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 15 degrees.  There was no objective evidence of painful motion otherwise limiting the range of motion of the Veteran's thoracolumbar spine.  There was no loss of range of motion after repetitive use.  Functional loss or impairment after repetitive use included less movement than normal.  There was no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine or any guarding or muscle spasm.  Straight leg raising test was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Neurologic examinations for any abnormalities related to the thoracolumbar spine (such as bowel or bladder problems) were negative.  

The January 2013 VA examiner also noted that the Veteran had IVDS.  She stated that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS and that he regularly used a cane and a walker as an assistive device for walking.  She also noted that his lumbar spine disability impacted his ability to work because he told her that he could not straighten up due to his back condition, so he was unable to stand straight up.  He also reported limitations with lifting and bending.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.  The record clearly indicates that the Formula for Rating IVDS Based on Incapacitating Episodes is inapplicable to the present case as there is no evidence that the Veteran's lumbar spinal disease ever resulted in "incapacitating episodes" as defined by VA regulations.  As noted above, "incapacitating episodes" require bed rest prescribed by a physician.  The Veteran and his wife recently testified to regular incapacitating episodes occurring approximately once a month when the Veteran was confined to his recliner, which he slept in rather than a bed.  However, they did not testify that this bed rest was ordered by a physician and there is no medical or lay evidence to such effect.  In addition, the March 2010 VA examiner noted an episode of eight days of incapacitating bed rest before the Veteran was hospitalized for back pain.  Assuming that episode of bed rest was ordered by a physician, those eight days of bed rest are not equivalent to the minimum of four weeks of ordered bed rest required for the next higher, or 40 percent, rating available under the Formula for Rating IVDS Based on Incapacitating Episodes.  

When the evidence of record is reviewed under the General Rating Formula set forth above, the Board finds that a higher 40 percent rating is not warranted.  Specifically, none of the records reflect that the Veteran's flexion of the thoracolumbar spine was limited to 30 degrees or less.  In fact, in all three VA spinal examinations of record, forward flexion was measured to 60 degrees (June 2007, March 2010, and January 2013).  These measurements do not entitle the Veteran to a disability rating in excess of his current 20 percent disability rating.  The evidence does not show that the Veteran had limitation of flexion to 30 degrees or less.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Thus, the medical evidence of record clearly shows the Veteran is not entitled to a higher rating for his lumbar spine disability on the basis of limitation of motion.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his lumbar spine disability.  The Board has considered the Veteran's statements with regard to his lower back disability, and the medical evidence, which shows subjective complaints of low back pain.  However, the evidence is insufficient to show that the Veteran's back pain has resulted in additional functional limitation comparable to the next-higher or 40 percent rating under Diagnostic Code 5242.  Thus, the Board finds that limitation of motion is not shown that more nearly approximated or rose to the level of forward flexion to 30 degrees as envisioned by the rating schedule.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran did not demonstrate additional limitation of motion from pain, swelling, fatigue, and weakness.  Specifically, the January 2013 VA examiner considered the effect of repetitive motion and noted that repeated motion did not result in further limitation of motion.  As all three VA examinations considered the results of painful motion, and the most recent examination showed that there was no additional limitation of motion due to pain, an increased evaluation based on functional loss is not warranted.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also has considered whether an increased or separate rating is warranted based upon a showing of a neurological disability related to the spine.  However, the Board notes that there is no indication of bowel or bladder impairment associated with the Veteran's lumbar spine disorder and the VA examiners of record have failed to note any diagnosed neuropathy or radiculopathy associated with the Veteran's service-connected degenerative joint disease of the lumbar spine. 

The Board notes that the Veteran is competent to report the symptomatology associated with his disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive evidence prepared by objective skilled professionals which demonstrates that the criteria for a rating in excess of 20 percent for his lumbar spinal disability have not been met.  

The Veteran is entitled to be rated under the code that allows the highest possible evaluation.  Schafrath, 1 Vet. App. at 589.  After reviewing all pertinent provisions, however, the Board can find no basis on which to assign a higher or separate disability rating related to his lumbar spine disability.  The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's degenerative joint disease of the lumbar spine, except of course for the period between December 6, 2007 to March 31, 2008 covered by the temporary total evaluation of 100 percent for convalescence after lumbar spine surgery.  

The Board has considered whether a staged rating is appropriate, however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the period on appeal (except for the period of the TTE noted above) and as such staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

TDIU - Laws and Regulations 

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides" or "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income."  See VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Two different means exist to determine whether a veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.  

Where a veteran fails to meet these objective criteria, he may be found totally disabled on a subjective basis.  To qualify, the veteran must show only that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  This determination is based on extraschedular factors such as the veteran's service-connected disability or disabilities, employment history, and educational and vocational background.  Id.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  This claim arose during his Board hearing and was remanded for development in the February 2012 Board decision.  He essentially contends that his service-connected disabilities, particularly his lumbar spine disability, have made him unable to secure and follow substantially gainful employment.  

In this case, the Veteran is currently service connected for degenerative joint disease of the lumbar spine with a 20 percent disability rating; for tachycardia with a 10 percent disability rating; for duodenal ulcer with a 10 percent disability rating; for a right postoperative inguinal hernia with a noncompensable disability rating; for chondromalacia of the right knee with a 10 percent disability rating; and for chondromalacia of the left knee with a 10 percent disability rating.  His combined evaluation totals 50 percent.  Thus, the schedular requirement for a combined disability rating of 70 percent or higher has not been met.  38 C.F.R. § 4.16(a).  

As the service-connected disabilities in this case do not meet the requirements for TDIU based on a combined disability rating, VA must also consider whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that veterans who are unable to secure gainful employment by reasons of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), shall receive extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension (C&P) Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a rating can include a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(b).  

The remaining question now before the Board, therefore, is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities on an extraschedular basis.  The record reflects that the Veteran is currently 83 years old.  On remand, the RO provided the Veteran with VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), but a completed form was never associated with the claims file.  Therefore, the record does not contain the usual vocational and employment histories used in adjudicating such claims.  However, the Veteran did appear for a scheduled VA employability examination in January 2013.  The Board also notes that the RO never referred the case to the Chief Benefits Director or the Director, Compensation and Pension (C&P) Service for a decision on the possible assignment of an extraschedular rating.  

Service treatment records indicate that the Veteran was discharged in 1966 after a Physical Evaluation Board found him permanently disabled due to degenerative joint disease of the lumbar spine, ventricular tachycardia, and bilateral chondromalacia of the knees.  The Medical Board Report noted that he had been a weapons control mechanic in the Air Force.  His DD Forms 214 indicated that he had worked as a motion picture cameraman and in the photographic squadron while in service and had worked as an automobile salesman before service.  

VA treatment records dated from September 1999 to April 2012 show occasional annual physical examinations that noted the Veteran's service-connected disabilities and his complaints of chronic back pain.  A problem list of medical disorders associated with VA records and examinations included the following:  low back pain and degenerative joint disease of the spine, hypertension, knee pains, osteopenia, hyperlipidemia, cardiac complaints, neck pain, and diarrhea.  

During his Board hearing in November 2011, the Veteran and his wife testified that he could not work because of his service-connected lumbar spine disorder.  His wife said that he quit working two years before although by that time she was doing his work.  They were camp ground managers and had to clean bathrooms, collect mail, and rake leaves.  She said the Veteran has not been able to do any of that in at least the last five years.  They finally quit two years ago because she felt she could not do this either.  See hearing transcript at pp. 10-11.  The Veteran answered affirmatively when asked whether he felt he was unable to work because of his back and other service-connected disabilities.  Id. at pp. 11, 19.  His wife also said the Veteran could not drive because he could not sit still long plus she did not think he was safe driving.  She also said she had to rely on someone else to do the yard work because her husband could not.  Id. at pp. 12, 21.  He also was not able to raise his hands above his head.  She said that he could not do anything with his hands up, that he could not walk without support or he would fall, and that without use of the walker he falls because of spasms in his legs and back.  However, the Veteran said that he was able to raise his hands if sitting down.  Id. at p. 12.  The Veteran's wife also said that she needed to help him get dressed and groomed.  Id. at p. 17.  

The Veteran underwent a VA examination in January 2013 to determine his eligibility for a TDIU.  It was noted that the Veteran currently was not employed and had not been employed since 1979.  His usual occupations post-service were noted as a civil service stock handler and truck driver for deliveries at a military base.  On examination he showed appropriate behavior, apparent comprehension and gave coherent answers.  His memory, attention, concentration, and executive functions appeared intact.  His gait was noted as normal although he used a four-wheel walker for his back condition and balance.  The VA examiner concluded that the Veteran was capable of sedentary employment, based on his service-connected conditions alone, if he so chooses.  

The VA examiner noted that the Veteran's service-connected degenerative joint disease of the lumbar spine presented moderate functional limitation and impacted his ability to work.  She stated that he said he could not straighten up due to his back condition so he was unable to stand straight up.  He also reported limitations with lifting and bending.  However, the VA examiner opined that the Veteran's lumbar spine disability did not preclude him from sedentary employment.  

The VA examiner also examined the Veteran's service-connected bilateral knees.  She found that they presented no functional limitation, but did impact his ability to work because he stated that he could not squat and reported pain with prolonged walking.  However, the VA examiner opined that the Veteran's service-connected bilateral knee disorders did not preclude the Veteran from sedentary employment.  

The VA examiner also examined the Veteran's service-connected duodenal ulcer.  She found that it had healed without any residuals and presented no functional limitation.  Therefore, the VA examiner opined that the Veteran's ulcer did not preclude the Veteran from sedentary employment.  

The VA examiner also examined the Veteran's service-connected tachycardia.  She found that it had resolved without any objective residuals and presented no functional limitation.  Therefore, the VA examiner opined that the Veteran's tachycardia did not preclude the Veteran from sedentary employment.  

The VA examiner also examined the Veteran's service-connected inguinal hernia.  She found that it had healed without recurrence and presented no functional limitation.  Therefore, the VA examiner opined that the Veteran's inguinal hernia did not preclude the Veteran from sedentary employment.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected disabilities.  In this case, given the Veteran's level of impairment as related to bending, lifting, and walking with a cane or walker, he would likely have difficulty working in manual labor positions, or at a gas station, or as a truck driver, or as a photographer.  Service records indicate that he was a motion picture producer or in photographic services in his military career.  The March 2010 VA examination indicated that he worked a civil service job at Eglin Air Force Base after service and then took a part-time job afterwards in a gasoline station.  The January 2013 VA examination indicated that after his 20-year service career he worked for approximately a dozen years in a civil service job as a truck driver making deliveries on a military base.  The record does not indicate any training or skills for desk-type sedentary employment or any capacity to successfully acquire those skills. Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving sedentary work.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not involving driving motor vehicles, or to be trained otherwise.  

The Board finds that the Veteran is essentially precluded from securing substantially gainful employment in even sedentary positions due to his service-connected disabilities, especially his back and knee disabilities affecting his walking and standing, and his employment history.  According to the meager record, the Veteran has little or no experience or qualifications for sedentary, clerical employment.  His previous work experience consisted of selling cars, photography, truck driving, and deliveries.  Given this relevant job experience, it is highly unlikely that the Veteran would be able to obtain a sedentary position.  Therefore, it appears that jobs are not realistically within the Veteran's physical capabilities.  Moore, 1 Vet. App. at 359.  

In addition to his service-connected disabilities, the Veteran also suffers from hypertension, hyperlipidemia, neck pain, and diarrhea.  But even apart from these nonservice-related factors, the evidence of record is at least in equipoise whether he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected disabilities alone.  In other words, even if his nonservice-connected disabilities were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his orthopedic service-connected disabilities.  

The evidence at least is in equipoise regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  On the one hand, the January 2013 VA examiner determined that the Veteran was capable of sedentary employment, based solely on his service-connected disabilities, despite any functional limitation presented by his back or knees.  On the other hand, the Veteran and his wife presented competent, very credible, and compelling testimony during his Board hearing that the Veteran was not able to work.  His wife testified that he could not sit still long, cannot drive safely, and could not do yard work.  She needed to help him get dressed.  It was evident from the hearing that the Veteran cannot walk far without the use of his walker.  

There can be no doubt that further inquiry could be undertaken with a view towards development of this claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Resolving all reasonable doubt in the Veteran's favor, the Board will find that it is at least as likely as not that the Veteran's service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board is of the opinion that, at minimum, the point of equipoise has been reached in this matter.  While there is evidence reflecting that the functional limitations of the Veteran's service-connected disabilities are not significant enough to interfere with some type of full-time employment, the Board also believes that the credible lay evidence demonstrates that the Veteran's service-connected lower back disability alone is significant enough in its own right to preclude him from obtaining substantially gainful employment.  

In view of the long history of the underlying higher rating claim, the Veteran's previous work experience, and the failure of the RO on remand to send this case for an opinion from the Director of the Compensation and Pension Service on an extraschedular rating, the Board will grant the Veteran the benefit of the doubt as to whether his service-connected disabilities alone are responsible for his unemployability.  Therefore, resolving all doubt in the Veteran's favor due to this equipoise of the evidence, the Board further finds that the Veteran's service-connected disabilities, in particular his degenerative joint disease of the lumbar spine, render him unable to secure or follow a substantially gainful occupation.  

Thus, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from obtaining substantially gainful employment due to his service-connected disabilities on an extraschedular basis.  Accordingly, entitlement to a TDIU on an extraschedular basis is warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.  

Entitlement to an extraschedular TDIU is granted, subject to the laws and regulations governing the award of benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


